EXHIBIT Statement of Computation of Ratio of Earnings to Fixed Charges (Dollars in thousands) Nine Months Ended October 31, 2008 2009 Income before income taxes $ 21,417 $ 5,665 Fixed charges 10,107 13,297 Capitalized interest (135 ) (59 ) Total earnings $ 31,389 $ 18,903 Interest expense (including capitalized interest) $ 816 $ 2,868 Amortized premiums and expenses 435 707 Estimated interest within rent expense 8,856 9,722 Total fixed charges $ 10,107 $ 13,297 Ratio of earnings to fixed charges 3.11 1.42 53
